         Case 4:20-cv-01051-LPR Document 11 Filed 07/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


DENNIS WAYNE JONES                                                                   PLAINTIFF
#601335

v.                               Case No: 4:20-cv-01051-LPR


BILL GILKY                                                                         DEFENDANT


                                          JUDGMENT

       Pursuant to the Order filed this date, it is CONSIDERED, ORDERED, and ADJUDGED

that Plaintiff Dennis Wayne Jones’s Complaint is DISMISSED without prejudice. Pursuant to 28

U.S.C. § 1915(a)(3), the Court certifies that an in forma pauperis appeal of the Judgment and Order

dismissing this case would not be taken in good faith.


       IT IS SO ADJUDGED this 27th day of July 2021.




                                                     _________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT COURT
